Title: To James Madison from Benjamin Rush, 6 May 1808
From: Rush, Benjamin
To: Madison, James



Dear Sir
Philadelphia May 6th: 1808

The letter you did me the favor to enclose me a few days ago is from a Dr: Thomas Clark- a British physician of great respectability Who is now a prisoner upon parole at Vendun in France.  He has long contemplated becoming a Citizen of the United States, through part of which he passed a few years ago on his Way from the East Indies to Great Britain at Which time I became acquainted with him.  In his letter to me, he requests the interference & friendship of our Government to Obtain his release from Captivity, upon the sole Conditions of his predilection to our Country, and of his determination to exchange his present Situation immediately for that of a citizen of the United States.  I Submit this business wholly to the Wisdom, and benevolence of the Gentlemen who are to decide upon it.  In any issue of it, I beg to be considered as your sincere and Affectionate Old friend

Benjn: Rush


P S  Dr. Clark has been a prisoner ever since the 25th. of March 1803.

